Citation Nr: 1309496	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  02-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2001 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Diego, California, which determined that VA had not received new and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for a low back disability. 

In a January 2003 decision, the Board reopened the claim of entitlement to service connection for a chronic low back disability; and in a July 2004 decision, the Board denied the reopened claim on the merits.  

The Veteran then appealed the July 2004 denial of service connection to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In a Memorandum Decision dated in June 2006, the Court vacated the Board's July 2004 decision and remanded the claim to the Board for readjudication consistent with the directives set forth in the Memorandum decision.  Thereafter, in May 2007, the Board remanded the case for further development consistent with the directives set forth in the Court's June 2006 decision.  Upon completion of the requested development, the case was returned to the Board, and the Board again denied the claim in September 2008.  

The Veteran also appealed the September 2008 decision to the Court.  In an April 2010 Memorandum Decision, the Court vacated the Board's September 2008 decision, and remanded the claim to the Board for readjudication consistent with the directives set forth in the April 2010 Memorandum Decision.  The Board subsequently remanded the case in February 2011for additional development of the record, consistent with the directives set forth in the Court's April 2010 Decision.  The case was returned to the Board for appellate review in May 2012, but the Board determined that the RO had not substantially complied with the Board's February 2011 remand directives; and, as such, the Board remanded the case again in May 2012.  

Upon completion of the requested development, the case was returned to the Board for appellate disposition. 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is clear and unmistakable that the Veteran had a congenital disease of scoliosis prior to service and that it did not permanently worsen beyond the natural progression of the disease during service.  

2.  The Veteran does not have a current back disability as a result of any injury, disease or other event in service.  


CONCLUSIONS OF LAW

1.  A congenital disease of scoliosis of the spine clearly and unmistakably preexisted active duty service and was not aggravated by such service; the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  A chronic back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a February 2001 letter to the Veteran, issued prior to the initial adjudication of the Veteran's claim to reopen the previously denied claim of service connection for a back disability, the Veteran was notified of the evidence that had been obtained and associated with the claims file up to that point.  The Veteran was notified that the RO would provide assistance in obtaining any additional records identified by the Veteran and would review the evidence currently of record.  The Veteran was advised to submit any additional evidence in his possession that was pertinent to his claim, and his was advised to appear for any VA examination scheduled on his behalf in conjunction with his claim.  The letter did not specifically notify the Veteran of how to substantiate a claim to reopen a previously denied claim with new and material evidence.  

Given the favorable nature of the Board's January 2003 decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disability, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In its Memorandum decision dated in June 2006, the Court found that the VA's notice and assistance provided to the Veteran with respect to his claim was inadequate up to that point, and therefore ordered that VA provide the Veteran with adequate notice and assistance before proceeding with the appeal. 

In a September 2006 letter to the Veteran, the Board explained the Court's actions and notified the Veteran that because the matter had been remanded back to the Board, the Veteran should submit additional evidence in support of his appeal, and also explained that if he wanted the evidence to be reviewed by the Board in the first instance, he would have to sign a waiver of RO review before the Board could consider the new evidence.  

To comply with the Court directives regarding adequate notice and assistance, the case was remanded back to the RO in May 2007.  The May 2007 remand directed the RO to send the Veteran an adequate duty-to-assist letter in compliance with 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The directives also instructed the RO to obtain the Veteran's Social Security Administration records and attempt to obtain any additional service treatment records, and in particular, records of treatment at Camp Pendleton in 1972.  

In a July 2007 letter, the RO, VA notified the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The Veteran was notified of all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also informed about the types of documents and evidence that would be supportive of his claim, such as statements from military medical personnel, buddy statements, state or local accident and police reports, employment physical examinations, other medical evidence where treatment was sought after separation, letters written during service, pharmacy prescription records and insurance examinations.  

Although the July 2007 notice was provided after the initial adjudication of the claim, it cured all prior notice defects, and it was followed by readjudication via an April 2008 Supplemental Statement of the Case.  In this regard, the notice requirements were satisfied because the timing error was later corrected and the Veteran has not contended that there was any prejudicial error in this regard.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran indicated, via a July 2007 letter from his attorney representative, that he had no more evidence or information to submit in support of his claim at that time.  

In the meantime, in October 2007, the RO obtained and associated with the claims file, the Veteran's records from the Social Security Administration (SSA) in conjunction with this Social Security Disability award, including all medical records that were relied upon by SSA in determining the Veteran's Social Security disability determination.  Among those records are pertinent private treatment records from the Scripps Clinic dated from 1980 through 1985.  

In addition, per the Veteran's request, the RO made at least three different attempts to obtain additional service treatment records (STRs) from an in-patient facility at Camp Pendleton.  Negative responses were received from both the National Personnel Records Center and from Camp Pendleton directly.  The negative reply from the Naval Hospital at Camp Pendleton was received in September 2007, and the latest response to the PIES request was a received in July 2007.  In December 2007 correspondence, the RO notified the Veteran of their unsuccessful attempts to obtain the Camp Pendleton records and advised the Veteran to obtain any records he had in his possession in this regard.  In a January 2008 memorandum, the RO made a formal finding of unavailability of hospitalization records, including x-ray studies, from Camp Pendleton in 1972

Based on the foregoing, the RO complied with the directives set forth in the May 2007 remand.  In April 2008, the RO issued a Supplemental Statement of the Case and returned the case to the Board for appellate review.

The Board denied the Veteran's claim of service connection for a back disability in a September 2008 decision.  Once again, the Veteran appealed to the CAVC.  In an April 2010 Memorandum Decision, the Court vacated the Board's September 2008 decision and remanded the matter to the Board for compliance with the directives set forth in the Court's decision.  The Court explained that the September 2008 Board decision was inadequate because it did not address the possibility of aggravation of a pre-existing congenital disease, a key aspect of the Veteran's claim.  

The Board remanded the case to the RO in February 2011.  The Board directed the RO to obtain any outstanding VA and/or private treatment records, and to have the Veteran examined in order to obtain competent medical evidence as to whether the Veteran's scoliosis was a congenital disease or defect, and if it was a disease, whether it clearly and unmistakably preexisted service and was clearly and unmistakably aggravated during service beyond the natural progression of the disease.  

In a March 2011 duty-to-assist letter, the Veteran was notified of the Board's February 2011 remand, and he was requested to identify all VA and private treatment records dated from 2003 to present for release of authorization.  The Veteran was advised to complete a separate VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider and to include the complete address, zip code and dates of treatment.  The Veteran was also notified that he could alternatively obtain and submit this evidence himself.  In addition, the Veteran was notified that he could report anything else on an enclosed VA Form 21-4138, Statement in Support of Claim.  

Also in response to the February 2011 remand directives, the Veteran was afforded a VA examination in March 2011.  The RO thereafter issued a Supplemental Statement of the Case (SSOC) and returned the case to the Board for appellate review.  Unfortunately, the March 2011 examination findings did not substantially comply with the directives set forth in the February 2011 remand because the March 2011 examination was deemed inadequate.  As such, the Board had no choice but to once again remand the case in May 2012 for another VA examination to adequately address the pertinent medical questions critical to this appeal.  The Veteran was afforded another VA examination in August 2012.  The August 2012 VA examination is adequate, as the examiner was a specialist the area of orthopedics, he extensively reviewed the entire claims file, provided clear answers to the questions posed, provided a complete rationale based on sound medical principles for all opinions provided, and as a result, left no doubt as to the proper outcome of this case, particularly in light of the other evidence of record, when viewed as a whole.  

Although the examiner did not specifically use the phrase "clear and unmistakable" in his opinion that the Veteran's scoliosis was a pre-existing congenital disease that was not aggravated during service beyond the natural progression of the disease, the opinion nonetheless satisfies the remand directives because it provides the adequate medical knowledge from a competent medical source necessary for the Board to make the proper finding of fact in this case.  It is the Board's responsibility, not the examiner's, to make findings based on the correct standard of review.  In other words, the examiner's opinion still has probative value when considered in the context of the claim for service connection.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners.  The Court instead has held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Id. The August 2012 VA examination is adequate under this standard.

The remand also requested that the examination be conducted specifically by an orthopedist.  The August 2012 VA examination report specifically indicates that the examiner is an orthopedic surgeon.  In a December 2012 Written Brief Presentation, the Veteran's accredited representative described the Veteran's 2012 examination as a "puzzlement."  The representative argued, in essence, that the facts provided by the August 2012 examiner as to his credentials did not make chronological sense.  The representative essentially questioned the veracity of the examiner's credentials and attempted to discredit the probative value of the examination in this regard.  However, he did not provide any compelling rationale to question the presumption of competency of this physician.  The physician clearly reported his education, background, military background, VA background, and years of experience.  The examiner also explained that he was tasked with performing the examination because the prior examiner was not available.  

In summary, the Veteran was examined by an orthopedist who provided a highly probative opinion based on sound medical principles and who specifically answered the questions posed in the remand directives; and, there is no compelling reason or rationale to believe that his statements are not credible.  There is a presumption that VA medical staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Thus, the Board may presume that the August 2012 VA examiner is competent to adequately address the specific and technical orthopedic questions on which this case turns.  Moreover, the assertions of the Veteran/representative are not sufficient to overcome the above-mentioned presumption.  Accordingly, given that the claims file was reviewed by the VA examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the examination is sufficient for appellate review and of high probative value.  

Therefore, the May 2012 remand directives were substantially complied with, to the extent possible, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Any notice errors in this case did not affect the essential fairness of the adjudication because VA cured all procedural defects and has obtained all relevant evidence, to the extent possible.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has submitted evidence in support of his appeal, and has provided VA with all information possible.  VA has made all attempts possible to obtain the records identified by the Veteran.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran has been afforded several examinations in conjunction with this appeal.  These examination reports, when considered collectively, provide competent and credible medical evidence to adequately decide this case.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for a back disability.  He essentially maintains that he was first diagnosed with scoliosis in service; and, he believes that an in-service injury led to the onset of his severe back pain, or in the alternative, the Veteran asserts that he aggravated any pre-existing scoliosis in service beyond the natural progression of the disease.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent and credible lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing entitlement to service connection.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports service connection.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Medical evidence is therefore not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Nonetheless, although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, etc., they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See VAOGCPREC 3-2003.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).

In sum, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

As explained in Wagner, 370 F.3d at 1096, and more recently in Patrick, "both the plain language and legislative history of section 1111 make clear that the presumption of soundness can only be rebutted by clear and unmistakable evidence both that a condition existed prior to service and that it was not aggravated by service."  Patrick, 668 F.3d at 1328.

However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

As noted, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  

A review of the Veteran's service treatment records (STRs) shows that the Veteran reported back pain on his enlistment examination.  However, the report of enlistment physical examination in March 1968 revealed that although the Veteran complained of recurrent back pain, clinical evaluation of the spine was normal.  Neurological evaluation was also normal.  The Veteran reported having received treatment for back pain one year earlier.  No associated trauma or motion restriction was indicated.  Based on these findings, the Veteran is entitlement to the presumption of soundness at entry.  This presumption of soundness may only be rebutted if the evidence is clear and unmistakable that the Veteran had a pre-existing back condition that was not aggravated during service beyond the natural progress of the disease.  

The STRs further reveal that on one occasion in April 1972 the Veteran was seen complaining of pain in his back.  The Veteran stated that he was walking down steps toward a ramp and stumbled and fell into a rail injuring his back.  The Veteran also complained of chills, fever, headaches and malaise, and stated that his eyes had the sensation that they might fall out.  His temperature was 99.8.  The examiner noted that the Veteran's back had a minor contusion, but determined that no x-rays were needed.  The remaining STRs are negative for any follow-up treatment or other back injuries.  

At the time of the separation examination in May 1972, although the Veteran referred to either having or having had recurrent back pain, clinical evaluation of the spine was normal and neurological evaluation was also normal.  The examiner stated there was no evidence of pertinent intervertebral medical history or physical defect/diagnosis found. 

The Veteran maintains that he received additional treatment for back pain at Camp Pendleton in 1972.  He maintains that x-ray studies of his back were obtained there and he was diagnosed with scoliosis.  VA made at least three attempts to obtain these records identified by the Veteran on his behalf.  The RO contacted the NPRC and the actual facility at Camp Pendleton; however, negative responses were received.  

Although the RO was unable to obtain records from Camp Pendleton, the RO did obtain the Veteran's SSA records in October 2007, to include the medical records upon which the Veteran's SSA disability award was based.  These records provide the first post-service evidence of treatment for back pain, which is dated in 1980.  These private treatment records are from the Hospital of Scripps Clinic in La Jolla, California, and are dated between September 1980 and October 1985.  These records show that a thoracolumbar scoliosis with convexity to the left was noted in as early as September 1980.  

A September 1980 rheumatology consultation report indicated that it was the Veteran's first consultation with rheumatology and that he had been referred at the request of his main provider, Dr. Thorne for an evaluation of an unusual spinal deformity.  The Veteran reported that he had been in generally excellent health all of his life, and at age 23, while in the service, he first became aware of some asymmetry in his spine and was told by an officer that he was not standing straight during review.  The Veteran further explained that after discharge from the service, his mother also indicated to him that his back was "crooked," and in 1976 he began consulting a chiropractor in Boston who manipulated his back.  He later moved to California and sought chiropractic treatment there as well.  The Veteran reported that he had to discontinue jogging approximately 18 months prior due to back pain, and that he was no longer able to do framing work because he had been unable to bend over for the prior two years, although he was still able to work as a carpenter.  X-ray studies from previous chiropractic evaluations and the current examination revealed spinal deformity with nonrotational severe scoliosis; ankylosis of the thoracic and lumbar spine, and decreased chest wall motion.  

In October 1980, the scoliosis was described as " a gentle 's' shaped scoliosis."  Some degenerative changes and disc narrowing were also noted as a result.  Another October 1980 entry indicated that the scoliosis included an apparent component of ankylosis.  The Veteran was treated primarily by Dr. Thorne, who, in December 1980 indicated that the Veteran's scoliosis had been progressing.  He referred to x-rays dating as far back as August 1979 and indicated that these studies revealed a progression of the curve from 15 degrees, to 20 degrees, to 28 degrees.  Dr. Thorne also noted that the Veteran's scoliosis had a variant of ankylosing spondylitis.

A February 1983 entry indicates that ankylosing spondylitis and other seronegative spondyloarthropthis had been ruled out.  X-rays revealed very modest progression, possibly four degrees, rather than the four degrees per year as suspected.  In February 1984, however, the Veteran's progression of the thoracolumbar curvature was shown to be over 40 degrees, and Dr. Thorne felt that surgical intervention would be necessary.  In January 1985, Dr. Thorne referred to the Veteran's scoliosis as having an unknown etiology.  

VA records dated from May 1993 indicate that the Veteran started obtaining VA treatment for his back around that time.  The physical examination revealed severe kyphoscoliosis.  In December 1993, the Veteran's scoliosis was described as severe adult scoliosis, and, idiopathic.  The Veteran reported to the examiner that his scoliosis was first diagnosed in service, and his curve has progressed ever since.  

A May 1994 discharge summary reveals that the Veteran reported the onset of scoliosis in 1970, gradually worsening, and wheelchair bound since November 1993.  The report further notes that the Veteran underwent an anterior spinal release and T3-L5 anterior fusion and then an posterior stabilization.  

When the Veteran was treated at a VA facility during the month of July 1994, he reported a history of severe scoliosis since 1970, gradually worsened, status post injury in the Marines when he fell down some stairs and hit his back.  There was no history of paralysis, but the Veteran reported that his scoliosis had worsened since then.

October 1994 VA general medical and orthopedic examination reports essentially show as history that a diagnosis of scoliosis was made in 1972.  Following objective examination, the reported diagnoses were thoracic scoliosis and status post large decompression posterolaterally as well as anterior wedging and plating, still recovering from these procedures. 

In an October 2000 private medical report, the private physician noted that the Veteran was seeking a medical opinion regarding whether or not the possibility of his current low back symptoms were related to a service related injury in 1972.  The Veteran reported that he initially had low back pain in the late 1960's due to insidious onset; but, the symptoms did not prevent him from doing his work.  The examiner noted that the Veteran reported back pain at the time of entry into service, but he was nevertheless found fit for duty.  The Veteran reported to the examiner that his duties in service required a lot of bending and lifting and that this caused occasional exacerbations of pain, with the most severe exacerbation coming in April 1972 when he fell down stairs.  Based on the Veteran's history and current examination findings the private physician opined that there was a strong possibility that the Veteran's low back pain symptoms were exacerbated by the injury, which the Veteran stated occurred in April 1972.  However, the examiner also stated that he could not determine what degree of current disability and impairment was due to that injury.  The examiner did not believe that the 1972 injury could explain the reasons for the surgery that had been performed in 1994.  The examiner also noted that there was no evidence of a longstanding lower extremity neurologic injury as a result of any of the previous spinal conditions.  

In a November 2001 private medical report, it was noted that the Veteran was examined by a chiropractic physician (who is now deceased) in late July 1976.  No other information was noted. 

Statements from the Veteran's mother (November 2001) and several other statements from November 2002 prepared by former service comrades and other family members are on file.  These witnesses essentially attest to the Veteran's history of a low back injury during active service and that he has had chronic back pain since that time.  A statement from the Veteran's former mother-in-law, a registered nurse, noted that the Veteran related his chronic back pain to an injury in service. 

In a June 2002 statement, the Veteran continued to assert that the doctor who saw him during service in 1972 told him that he wanted to put a "wedge" in his back; but, at no time was the term scoliosis mentioned.  

In May 2003, the Veteran underwent a special VA orthopedic examination.  The medical examiner reviewed the Veteran's claims file in conjunction with the examination in order to respond to several questions posed by the Board in a January 2003 memorandum.  X-rays taken at the time of the examination revealed evidence of a very definite thoracolumbar scoliosis with convexity to the right and evidence of extensive surgery from the upper thoracic spine down to what appeared to be the L4.  The examiner also observed the marked exaggerated thoracic kyphosis deformity.  The current diagnosis was status post extensive surgery of virtually the entire thoracolumbar spine.  The Veteran had extensive fusion or stabilization from the upper thoracic level (T2) to the lower lumbar level (L4) with resultant degenerative disc disease. 

The medical specialist opined that based on the information given by the Veteran and information in his medical record it was most unlikely the Veteran's present back condition and requirement for surgery was in any way related to the described "contusion" in service.  The medical specialist noted that there was no mention made of a severe disabling condition at the time of the injury which was regarded as a "minor" contusion.  Thus, the medical specialist reiterated that the present back condition is more likely than not unrelated to the effects of the reported in-service injury. 

With respect to the question of whether scoliosis existed prior to service the medical specialist essentially opined that it is obviously impossible to answer that question as there is no information in the claims file showing scoliosis on the Veteran's enlistment examination for military service.  He noted that there is no information given as to any x-ray studies that may have been performed and there is no indication of any x-rays having been performed on the Veteran's back during service.  The examiner reiterated that it is impossible to state what the Veteran's condition was at the time of his entry into military service.  The examiner noted that other questions regarding whether a preexisting scoliosis, if found, underwent a permanent increase in service were found impossible to answer in light of the absence of any pertinent findings in the service medical records.  However, the examiner nevertheless opined that it was unlikely that any specific incident or event during service caused the deformity.

The medical examiner added that there are many individuals who will have curvatures of the spine (scoliosis, kyphosis, etc.) which develops during their younger years and do not remain stable once they mature.  It was noted that in many cases, these deformities can become progressively worse without any form of trauma.  The examiner explained that it was entirely possible, although there was no specific basis in fact, that the Veteran's back did have some degree of kyphoscoliosis at the time he entered military service and the condition was never identified.  

The medical specialist referred to the October 2000 private medical opinion of record which noted a possible (not a certainty) relationship between the Veteran's low back symptoms and the in-service injury, noting in particular that the private physician was unable to determine what degree of the Veteran's current condition might be the result of such in-service injury.  It was pointed out that the private physician noted that there is no medical documentation suggesting any radiographic evidence of spinal pathology, nor is there medical documentation of a medical evaluation.  The VA medical specialist agreed with the October 2000 private physician's statement that he did not believe that the injury occurring in 1972 could explain the reasons for surgery later performed in 1994. 

In a statement received at the RO in April 2003, the Veteran's mother reported that the Veteran was seen prior to service, in 1967, for low back pain and spasms.  There was no treatment advised at that time.  The Veteran's mother also reiterated that in 1972 while stationed at Camp Pendleton, the Veteran was seen by a doctor regarding his back and was told at that time that they could operate and put a "wedge" in his spine, but he was not given any specific diagnosis or reason for such surgery.  

The May 2003 VA examiner concluded that it is absolutely impossible for anyone to know the Veteran's condition at the time he entered active duty or what factors, other than the normal stresses of everyday living (including the continuous trauma of his military activities) may have been.  The medical specialist noted that the fact that the Veteran claimed that physicians at Camp Pendleton may have wanted to perform extensive surgery on his back, would tend to indicate that a severe deformity of his spine actually existed at discharge; however further research for supporting in-service medical records regarding treatment by physicians at Camp Pendleton and records at time of discharge would be helpful in shedding light on this problem. 

The Veteran submitted a November 2003 private examination report from Dr. R, the same examiner who prepared the October 2000 report noted above.  Dr. R. noted a review of the Veteran's pertinent STRs, (entry and exit examinations, as well as the April 1972 mild back contusion/injury).  Based on the review of the Veteran's history, Dr. R. opined that the Veteran's current medical condition of lumbar spine pain could more likely than not be attributed to some of the injuries which occurred while serving in the U.S. Marine Corps.  Specifically, the frequent lifting of heavy equipment and occasional falls down a ramp and a fall off of a tank have contributed to exacerbation of his pain.  Dr. R also noted that this did not constitute his entire spine injury, as he had history of congenital thoracolumbar scoliosis.  Significantly, Dr. R expressly stated, however, that his opinion was based solely on the credibility of the Veteran's history and the supporting documentation.  Dr. R encouraged the Veteran to obtain additional medical records which would more closely link his service-related accidents to the treatment of the lumbar spine.  

Also included with the November 2003 opinion are copies of two medical articles, one specifically about orthopedic pain, and the other dealing with idiopathic scoliosis.  Although this treatise-type evidence provides general factual information regarding pain and scoliosis, it does not provide supporting evidence in support of the Veteran's claim in particular.  

Also included in this same packet of evidence is a historical narrative prepared by the Veteran.  The narrative includes a chronological timeline showing the onset of back pain and the treatment and continuity since service.  

Subsequent pertinent evidence includes the report of a VA spinal examination of  the Veteran from March 2008.  The medical file was reviewed by the examiner.  The examiner stated his review included multiple letters from family members indicating no family history of scoliosis, medical opinions and prior examination reports.  Clinical and history findings were recorded.  The diagnosis was severe scoliosis of the spine, with interior release and posterior instrumentation and rod insertion, with very limited motion of the spine due to the rods, as well as multilevel fusion. 

The examiner provided the following opinion: 

After spending considerable time between the medical record and history of his injury in the Marine Corps as stated by the Veteran, as well as performing an examination and documents related to his surgical procedures, it is my opinion that his scoliosis and subsequent surgery is not caused by or the result of his in-service back contusion.  He had preexisting episodes of back pain, and although apparently has no family history of scoliosis, he probably has idiopathic scoliosis which does not run in families.  The mechanism of his injury in the Marine Corps is not a sufficient force or magnitude to cause prolonged, extensive scoliosis, requiring fusions and rod stabilization from upper thoracic to lower lumbar vertebrae.  The discussion that he had about a wedge is most likely in regard to a preexisting scoliosis condition, which was noted during the examination although no radiographs apparently were taken.  In my 28 years of medical practice, I have not seen or heard of a case of severe scoliosis caused by contusions or strains to the back.

In January 2011, the Board received additional evidence from the Veteran in support of his claim.  The evidence consists of copies of a photograph of the Veteran from 1969 attempting to show evidence of progression of a back disability in service.  Also, the Veteran submitted articles addressing the difficulty doctors can face in a diagnosis that positively determine the date of onset or when a particular disability began.  The articles contain competent medical data, but they do not address the Veteran's symptoms, or the specifics of his claim, in particular.  

The Veteran was afforded another VA examination in March 2011.  The claims file was reviewed by the examiner in conjunction with the examination.  The examiner referred to March 2008 x-rays which revealed posterior metallic fusion from T1 to L4, unchanged; posterior osseous fusion of the lumbar spine; levoconvex scoliosis of the thoracolumbar spine, unchanged; there was no spondylolisthesis, no evidence of fracture.  Nerve stimulator electrode in the thoracic spine is unchanged.  There was diffuse osteopenia.  The diagnosis on examination was levoconvex scoliosis of the thoracolumbar spine, status post spinal reconstruction with residual deformity and pain.  

The examiner opined that the Veteran's spinal condition was less likely as not caused by or a result of service.  The examiner reasoned that the Veteran's scoliosis was most likely idiopathic in nature with the onset in his early teens, and a consequence of his genetics and pre-service environmental factors.  The natural history of his idiopathic scoliosis would only be altered by a high energy injury to the spine, such as a fracture, dislocation, or ligament disruption.  The examiner opined that because the service record did not document any of those events, the Veteran's pre-service deformity was progressing at its natural rate.  

In March 2011, the Veteran submitted additional evidence in support of his claim.  The evidence consisted of a diagram of the type of vehicle (tank) that the Veteran worked on during service.  The Veteran's diagram shows the step and grab handles used to climb to the top deck to gain vehicle access from the top.  The Veteran explained it took a series of awkward movements to gain access to the top of the tank and asserts that the daily repetitive performance of these movements for several years provides evidence of unnatural progression or injury to his back during service.  The Veteran asserted that muscular or skeletal strain could cause uneven forces on a spine that possibly could change natural time line of progression.  

At a subsequent VA examination, held in August 2012, the examiner noted a review of the claims file and provided the following opinion:

First, [the Veteran] has been examined in the past on several occasions regarding his back.  His first examination was conducted by the late Dr. Martin Morris, M.D.  Dr. Morris was a Board Certified orthopedist who took his training at Northwestern in Chicago and following service in the USAF established a practice in the San Fernando Valley where he practiced for over 30 years.  He then retired to San Diego and worked for Pen and Comp for over 13 yrs. establishing an excellent reputation.  He worked diligently until his untimely death in July of this year.  Secondly, [the Veteran] was examined by Dr. T.R., an Occupational Health physician with extensive orthopedic experience and who I supervised in the Navy when he was stationed at Naval Hospital Long Beach.  Dr. R has worked for Pen and Comp for many years and has established an excellent reputation.  Thirdly, in March 2011 [the Veteran] was seen by Dr. L.B., a Board Certified orthopedist who trained at the University of Miami in Florida which is the same program that I trained in.  Dr. B is subspecialty trained in foot and ankle disorders.  He has an excellent reputation in Pen and Comp.  I saw [the Veteran] because Dr. B was on vacation and was unavailable.  Lastly, I am a Board Certified orthopedic surgeon who trained at the University of Miami in Florida.  I am also a fully fellowship trained upper extremity surgeon trained in San Francisco in both the Stanford and California programs.  I served in the USN for 36 years and the last 8 years were spent at the Senior Medical Member of the Navy and Marine Corps disability Board directly advising the Secretary of the Navy on disability matters.  Following my retirement, I have worked for the VA in the Pen and Comp field.  Prior to rendering my opinion, I reviewed the file to include private medical records and the service medical records in this case.  

To answer the specific medical questions posed by the remand, the following is given.  There is no evidence to indicate that the member had scoliosis prior to his enlistment.  The member was seen prior to his entry into the service by Dr. S, his family physician.  However, no records from those visits are available and I am certain that Dr. S is long since deceased.  On his entry physical no mention of scoliosis is made and the member was cleared by the examiner for enlistment.  Secondly, the mechanism of injury to the member while on active duty was not sufficient to cause aggravation of his scoliosis.  What can be said is that the natural history of idiopathic scoliosis is that with time the incidence of lower back pain increases whether or not there is an injury or not and is independent of any occupation.  The member's scoliosis was not increased beyond its normal progression by the episode of injury incurred in the fall.  Thirdly, the member has indicated that he had x-rays done which indicated the presence of scoliosis and that he was advised that he needed a wedge done.  However, no documentation exists to document this statement.  Thus, the first indication that the member had scoliosis was in the service.  This is not uncommon as scoliosis is first brought to light following a minor injury in which x-rays of the back are taken.  Fourthly, the member's scoliosis and lower back pain have been continually manifest since his service and the increasing back pain and thoracic pain necessitated his surgery.  However, his is part of the natural history of the disease process.  Back pain increase with time as the curve progresses and as degenerative change occurs below the level of the curve.  

In summary, the following can be said:  the member had idiopathic scoliosis of the juvenile type which occurred during his adolescence and occurred after age 11.  This was the most likely cause of the back pain for which he sought care with Dr. S.  However, the curve was not of sufficient severity to become noticeable to either Dr. S or the MEPS examiner.  Whether this was due to failure of adequate screening or failure on the part of the examiner cannot be determined.  The type of scoliosis the member has is idiopathic; i.e. of unknown etiology.  While it is more prevalent in females it can affect males as was the case.  The member sustained a minor injury to the back while on active duty and this is when the scoliosis first come to light.  The member was then discharged from active duty and then there was a progression of the curve to the point where he required surgery.  Subsequent to this surgery, the member has continued to have recurrent and progressive low back pain.  In my opinion therefore, the idiopathic scoliosis that afflicts the member was not caused by or aggravated by a period of active duty service.  While the member's curve was not noticeable at the time of his entry it was not increased either by his occupation in the military or the minor injury he sustained.  The curve for unknown reasons progressed requiring him to undergo the surgery in the mid-nineties.  The development of his lower back pain is the natural consequence of his scoliosis and is well documented in any number of research studies.  While I am understanding and sympathetic to the member's plight, the objective evidence and medical evidence consistent with accepted orthopedic and spine practice is that the member's disability did not arise nor was it aggravated by a period of active duty service.  The member's disability is the result of a disease process that arose during his juvenile years for unknown reasons and again for unknown reasons progressed to the point where he required spinal stabilization.  The lower back pain he suffers is the natural outgrowth of the disease process and has been documented by reproducible medical research.  Again, this lower back pain was not caused by or aggravated by a period of active duty service, but rather by the natural consequences of his scoliotic disease process.  Additionally, I base my opinion on the review of the current medical literature regarding idiopathic scoliosis, my training under both Dr. Mark Brown and Dr. Newton C. McCullough III at the University of Miami both of whom are noted experts in the area of adult and pediatric spine disorders, and my experience gleaned from nearly 4 decades of military orthopedic practice.  

In summary, it is undisputed that the Veteran had some back pain prior to service.  This is noted in the STRs, and the Veteran has reported this in various outpatient treatment records as summarized above.  However, no specific diagnosis was provided, and there are no medical findings with regard to the back prior to, or during service, other than a minor contusion to the back following an injury in April 1972.  The Veteran's discharge examination does not show evidence of a back disability at that time.  

The first evidence of scoliosis comes from the Scripps Clinic records dated between 1980 and 1985.  These records confirm a diagnosis of severe scoliosis, and in particular, they show the rapid progression of the curvature of the Veteran's spine during that time period.  

The Veteran maintains that his back pain, which began prior to service, became much worse during service, and has progressed ever since.  He sincerely believes that his scoliosis either had its onset during service, or was caused by repetitive heavy lifting and unnatural body movements during service; or, in the alternative, was aggravated beyond the natural progression of the disease during service.  

To summarize the medical examination findings and opinions in this case, the Veteran provided private opinions by the same doctor in October 2000 and November 2003.  This doctor thought that there was a "possibility" that the injury in 1972 exacerbated the Veteran's back pain, but on the other hand, the examiner could not determine what degree of current disability and impairment was due to that injury.  Moreover, the examiner specifically opined that the 1972 injury could not explain the reason for the 1994 surgery.  The examiner also opined that frequent lifting of heavy equipment and some of the reported injuries in service more likely than not contributed to exacerbation of his pain; however, the examiner also commented that the Veteran also had scoliosis.  

This examiner provided no rationale for his opinions; and, moreover, the examiner only addressed the Veteran's exacerbation of pain, and does not address the underlying issue of the onset of the Veteran's scoliosis or whether it was aggravated during service.  As is made clear though subsequent examination reports, the Veteran's pain may very well have increased during service, but the issue is whether the underlying congenital defect of idiopathic scoliosis was aggravated beyond the natural progression during service; and, as noted in great detail by VA examiners, it was not.  

The Veteran was examined by VA physicians in May 2003, March 2008, March 2011, and August 2012.  In each case, the Veteran's claims file, including the STRs were reviewed by the VA physicians.  All were unequivocal in expressing the opinion that the Veteran's scoliosis and surgery in the 1990's were not caused by or the result of the episode of the back contusion in April 1972.  The physician who performed the 2003 examination opined that it was most unlikely that any current back condition was in any way related to the reported contusion in service.  That physician noted there was no mention made of any severely disabling condition at the time of the injury and noted that the contusion was described as only minor in degree.  The VA physician who conducted the March 2008 examination also had access to the entire claims file and expressed the opinion that the Veteran's scoliosis and subsequent surgery were not caused by or the result of the in-service back contusion.  The examiner stated that the mechanism of the injury in service was not of sufficient force or magnitude to cause prolonged, extensive scoliosis, requiring fusions and rod stabilization from the upper thoracic to the lower lumbar vertebrae.  The physician added that in his many years of practice, he had not seen or heard of a case of severe scoliosis caused by contusions or strains to the back.  The VA physician who conducted the March 2011 examination also reviewed the entire claims file, and opined that the Veteran's increase in symptoms was a natural progression which could only be altered by a high energy injury to the spine such as a fracture, dislocation or ligament rupture.  There is no evidence that any type of high energy injury occurred during service.  

Finally, the August 2012 examiner, who is an orthopedic surgeon, not only provided a comprehensive medical opinion with a complete rationale, but he also did so based on a complete summary of the Veteran's STRs, the Veteran's reported history of the progression of his back pain, and a complete review of all of the VA examinations of record, including the credentials of the examiners who performed those examinations.  The August 2012 examiner answered the specific medical questions posed by the remand in order for the Board to make an informed and accurate decision in this case.  The examiner opined:  (1)  There is no evidence to indicate that the member had scoliosis prior to his enlistment.  The examiner pointed out that the STRs made no mention of scoliosis or a back disability and the Veteran was cleared for enlistment, despite his complaint of back pain.  (2)  The mechanism of injury to the Veteran while on active duty was not sufficient to cause aggravation of his scoliosis because the natural history of idiopathic scoliosis is that with time the incidence of lower back pain increases whether or not there is an injury or not and is independent of any occupation.  The examiner concluded that the Veteran's scoliosis was not increased beyond its normal progression by the episode of injury incurred in the fall.  (3)  The first indication that the Veteran had scoliosis was in the service.  The examiner explained that this was not uncommon as scoliosis is first brought to light following a minor injury in which x-rays of the back are taken.  (4)  The Veteran's scoliosis and lower back pain have been continually manifest since his service and the increasing back pain and thoracic pain necessitated his surgery.  However, the examiner unequivocally stated that it was part of the natural history of the disease process.  He explained that back pain increases with time as the curve progresses and as degenerative change occurs below the level of the curve.  

The August 2012 examiner concluded, based on a complete review of the record, that the most likely course of events was as follows:  The Veteran had idiopathic scoliosis of the juvenile type which occurred during his adolescence and occurred after age 11.  This was the most likely cause of the back pain for which he sought care with Dr. S., however, the curve was not of sufficient severity to become noticeable to either Dr. S or the MEPS examiner.  In other words, the Veteran's back pain prior to service was, in hindsight, attributable to scoliosis, but the spinal curvature due to the scoliosis was not severe enough at that point to be noticed.  Then, in service, the Veteran sustained a minor injury to the back while on active duty and, according to the Veteran, his back pain began to worsen around this time.  The Veteran was then discharged from active duty and then there was a progression of the curve to the point where he required surgery.  Subsequent to this surgery, the Veteran has continued to have recurrent and progressive low back pain.  The August 2012 examiner opined that the idiopathic scoliosis was not caused by or aggravated by a period of active duty service.  While the Veteran's curve was not noticeable at the time of his entry it was not increased either by his occupation in the military or the minor injury he sustained.  The curve for unknown reasons progressed requiring him to undergo the surgery in the mid-nineties.  The development of his lower back pain is the natural consequence of his scoliosis and is well documented in any number of research studies.  The examiner emphasized that the objective evidence and medical evidence consistent with accepted orthopedic and spine practice is that the Veteran's disability did not arise nor was it aggravated by a period of active duty service.  

Significantly, the examiner concluded that the Veteran's disability is the result of a disease process that arose during his juvenile years for unknown reasons and again for unknown reasons progressed to the point where he required spinal stabilization.  The lower back pain he suffers is the natural outgrowth of the disease process and has been documented by reproducible medical research.  Again, this lower back pain was not caused by or aggravated by a period of active duty service, but rather by the natural consequences of his scoliotic disease process.  The examiner also emphasized that his opinion was based on the review of the current medical literature regarding idiopathic scoliosis, and his extensive medical training from experts in the field of adult and pediatric spine disorders, as well as his experience gleaned from nearly 4 decades of military orthopedic practice.  

The August 2012 VA examination summarized above, in addition to the other VA examinations of record, is highly probative and persuasive.  It is clear that the August 2012 examiner was well-qualified to provide such an opinion based on his medical credentials, and his extensive review of the entire record.  The opinion is clear, complete, and is supported by a complete rationale based on sound medical principles.  

In sum, the STRs of record do not show that the Veteran had a congenital defect, disease or any other back disability prior to service; thus, the Veteran is presumed sound at entry into service.  In this case, there is clear and unmistakable evidence to rebut the presumption of soundness at entry with respect to the Veteran's scoliosis condition.  Although the May 2003 examiner indicated that it was impossible to state for certain the exact onset of the Veteran's scoliosis, the August 2012 examiner described the Veteran's scoliosis as idiopathic juvenile scoliosis, and he opined that it had its onset prior to service, even though the pain associated with that disease process did not become severe until during service or after service.  The August 2012 examiner essentially linked the Veteran's pre-service reports of pain to a diagnosis of scoliosis, even though the diagnosis was not made until several years later.  The examiner essentially opined, based on sound medical principles with regard to the natural progression of scoliosis, that it is not surprising that the Veteran had back pain of unknown etiology prior to service, which became more severe during service.  Yet, the examiner clearly explained that this is the natural progression of scoliosis; and, regardless of any event in service, the back pain would have increased regardless, as the spinal curvature became more and more severe.  Given that there is no other cause identified for this pre-existing back pain, and no contradictory opinion as to its origin, the Veteran's reports of pre-service back pain, along with the highly probative medical August 2012 medical opinion provides clear and unmistakable evidence of pre-existing scoliosis.  The August 2012 examiner emphasized that the Veteran's spinal curvature is a disease process that may cause pain without being noticeable at first, particularly if not suspected; but then will naturally progress, irrespective of physical activity or minor injury.  Moreover, there is no x-ray evidence or other objective findings to show otherwise.  The Veteran and his mother stated, in particular, that the doctor who examined him for back pain in 1967 did not take x-rays of his spine at that time.  

Importantly, the August 2012 examiner makes clear that regardless of when the scoliosis was discovered, the actual disease process pre-existed service based on a review of all of the evidence of record, and his expertise in the area of orthopedics, and in particular of the spine.  According to the examiner, as well as established medical literature, congenital scoliosis is often discovered during the infant or toddler period, but in some children it does not appear until their adolescent years; and, in adults, the idiopathic scoliosis may not have caused pain until the affected person reached the teen years.

Based on this finding, as well as the Veteran's reports of pre-existing back pain and subsequent diagnosis of scoliosis, the medical evidence of record clearly and unmistakably establishes that the Veteran had a pre-existing congenital idiopathic scoliosis of the spine.  

The evidence is also clear and unmistakable, that the Veteran's pre-existing scoliosis was not aggravated during service beyond its natural progression.  While there is no reason to doubt the Veteran's credibility in so far as he has described his in-service symptoms of the back pain, and the increase in back pain after the 1972 injury,  the question is whether the Veteran's increase in symptoms during this period was a temporary flare up due to overuse, or whether there was an actual permanent increase in disability beyond that of the natural progression of the disease.  While the Veteran's reports of back pain during service are certainly found credible, and are also competent and probative as to symptoms experienced in service, the separation examination revealed no abnormalities of the spine.  Moreover, the VA examiners in May 2003, March 2008, and March 2011 all agreed that the 1972 injury as it was described in the STRs was not the type of injury that would lead to the type of surgery performed in 1994.  Moreover, the March 2011 examiner opined that the Veteran's progression of back pain which became more severe in service and continued therefrom, was due to the natural progression of the disease process because the only way the scoliosis would be altered by injury is if the injury were the type of high energy injury such as a fracture, dislocation or ligament rupture.  The record does not reflect any of these scenarios and the Veteran does not assert such.  Moreover, the August 2012 examiner concurred with the opinion of the March 2011 examiner.  While the private examiner in November 2003 opined that the frequent lifting of heavy equipment in service and the 1972 injury more likely than not contributed to an exacerbation of pain, he did not relate this pain to the Veteran's scoliosis disease process; and, in fact separately mentioned in the same opinion that the Veteran also had scoliosis.  In other words, the private doctor agreed with the Veteran that repetitive heavy lifting and falling down stairs (April 1972 injury) would more likely than not cause or exacerbate back pain, generally; however, the examiner did not opine as to the etiology of the Veteran's pre-existing back pain, nor does his opinion address permanent aggravation beyond the natural progression of the Veteran's scoliosis.  The Veteran's heavy lifting and the April 1972 injury certainly may have caused back pain, or an exacerbation thereof; however, the November 2003 examiner's opinion is not probative as to the issue of whether the Veteran's pre-existing scoliosis disease was permanently aggravated in service beyond the natural progression of the disease process because the examiner neither provided a rationale for his opinion nor did he discuss the Veteran's back pain in relation to the scoliosis disease.  

A VA orthopedic surgeon (August 2012 examiner) and a VA orthopedic specialist (March 2011 examiner) opined, after reviewing the claims folder, that the preexisting scoliosis disease process did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.  Accordingly, the evidence, including the separation examination, and the opinions of the VA orthopedic surgeon in August 2012 and the opinion of the VA orthopedic specialist in March 2011, are clear and unmistakable that the pre-existing disease was not permanently aggravated beyond the natural progress during service.  

As noted above, the Veteran is competent to report the onset of back pain, and he is competent to report when his back pain began to permanently increase in severity.  In this case, the Veteran has specifically indicated that his back pain permanently increased in severity during service; or, in the alternative, permanently increased as a result of events and/or injuries in service.  

While there is no doubt that the Veteran is sincere in his belief, he does not possess the requisite medical expertise to provide a probative opinion as to whether the scoliosis pre-existed service and whether the Veteran's pre-existing scoliosis underwent a permanent increase in severity beyond the natural progression of the disease.  The evidence in this case shows that, regardless of any permanent increase in severity of the scoliosis during service, the underlying disease process is congenital in nature, and the increase would have happened whether or not the Veteran was engaged in heavy lifting and/or whether he incurred injury to the spine in service.  As noted by the March 2011 examiner, only a significant injury to the spine such as a fracture, for example, would likely have an effect on the progression of the scoliosis.  

There is no competent evidence of record to suggest that the Veteran's scoliosis was permanently aggravated in service due to any other factor other than the natural disease process.  While some events in service, such as heavy lifting or the 1972 injury may have exacerbated back pain in service, as is suggested by the Veteran's private doctor in October 2000 and November 2003, no examiner has opined that the Veteran's current scoliosis was permanently aggravated during service beyond the natural progression of the disease.  In addition, the separation examination was negative for a chronic back disability.  Moreover, the VA examiners stated just the opposite.  They specifically stated nothing in service could account for the need for the surgery in 1994 and also opined that there was no nexus between any event in service and the Veteran's current disability.  

The competent evidence comes from the VA examinations in May 2003, March 2008, March 2011 and August 2012, as well as the Scripps Clinic treatment records from 1980 through 1985, the 1994 surgical records, and the Veteran's reports of the onset of his pain, as shown on the STRs as well as from statements provided by him throughout the course of his appeal.  The lay statements submitted by fellow comrades and family members serve to support the Veteran's statements.  Although the October 2000 and November 2003 opinions are provided by a medical professional, they are not probative for the reasons noted above.  

The opinion of the August 2012 orthopedic surgeon constitutes clear and unmistakable evidence that the pre-existing spinal scoliosis was not aggravated beyond its natural progression in service.  This opinion is based on a review of the history, the physician's expertise, and a rationale was provided to support the opinion.  The examiner in August 2012, confirmed that the Veteran indeed had a scoliosis disease which definitely pre-existed service.  He considered the Veteran's reported history of pain prior to service, during service, and after service, and after reviewing all the evidence, determined that it was clear the preexisting disorder was not permanently aggravated beyond the natural progress.  

In sum, the Veteran asserts that his back was painful during service, and it is certainly likely that a temporary increase in the amount of weight bearing during active service may have caused some symptomatic exacerbation of the pre-existing impairment.  Moreover, the objective findings from the April 1972 STR certainly show a minor contusion of the back and complaints of back pain.  However, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  The August 2012 VA opinion constitutes clear and unmistakable evidence both that the disease preexisted service and that it was not aggravated beyond the natural progress by service.  Even if the Veteran's pain began during service, and continued after service, the evidence of record, which includes objective findings, clearly and unmistakably shows that there was no additional disability or increase in the pre-existing disability beyond natural progression to which that pain could be attributed.  

Finally, the Veteran has also alleged that he has a separate disability of degenerative disc/joint disease of the spine, which did not pre-exist service and which was due to events in service to include overuse and injury in April 1972.  It is clear from the record, however, that the Veteran's degenerative changes of the spine are a direct result of the scoliosis.  The August 2012 examiner specifically stated that as part of the natural history of the disease process, back pain increases with time as the spinal curve progresses and as degenerative changes occur below the level of the curve.  

In addition, the evidence also does not show that the Veteran otherwise has a current disability that was incurred due to disease or injury in service.  Again, the Veteran is not competent, as a lay person, to opine that a current disability manifested by degenerative changes is related to service many years earlier.  Even assuming, arguendo, that the Veteran served in combat with the enemy during service, and thus presuming that the Veteran's had an injury to his back in service (which has already been objectively demonstrated anyway in this case with the April 1972 STR), this does not take the place of a competent medical nexus opinion.  Section 1154(b) allows combat Veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ." Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.

For all the foregoing reasons, the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran had a pre-existing scoliosis disease that was not aggravated beyond the natural progression of the disease process during service.  In addition, the preponderance of the evidence is against a finding that any current back disability had its onset during service or is otherwise related to any disease, injury or other event in service.  


ORDER

Service connection for a chronic back disability is denied.  


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


